Citation Nr: 1038148	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  04-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1. Entitlement to service connection for chronic headaches.  

2.  Entitlement to service connection for chronic bronchitis.  

3.  Entitlement to service connection for bilateral inguinal 
hernia.

4.  Entitlement to service connection for nerve damage secondary 
to bilateral inguinal hernia, status post repair.

5.  Entitlement to service connection for a prostate disorder.

6.  Entitlement to service connection for a digestive disorder to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for a skin disorder to 
include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 1986 and 
from February 1989 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In January 2009, the Board remanded these matters to obtain VA 
treatment records from the Indianapolis VAMC from February 1993 
to December 1997, to attempt to obtain a Southwest Asia 
Demobilization/Redeployment Medical Evaluation form and provide 
the Veteran with a VA examination for undiagnosed illness.  After 
accomplishing the requested action to the extent possible, the RO 
continued the denial of each claim (as reflected in the April 
2010 supplemental statement of the case (SSOC)) and returned 
these matters to the Board for further appellate consideration.

The issues of entitlement to service connection for bilateral 
hernia, a prostate disorder, a digestive disorder and skin 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   The evidence of record is at least in equipoise on whether 
the Veteran incurred chronic headaches during military service 
with a continuity of symptomatology since military service.

2.  The competent evidence of record does not show that the 
Veteran has a chronic lung disorder.


CONCLUSIONS OF LAW

1.   Resolving all reasonable doubt in the Veteran's favor, 
chronic headaches were incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  A lung disorder was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on VA to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (2010).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

With respect to the Veteran's service connection claim for 
headaches, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

After careful review of the claims folder, the Board finds that 
an April 2002 VCAA letter, satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this 
regard, the April 2002 letter advised the Veteran what 
information and evidence was needed to substantiate his service 
connection claims.  The letter also informed the Veteran of his 
and VA's respective duties for obtaining evidence.  In addition, 
a separate letter dated in April 2002 provided the Veteran with 
information on how substantiate his claims based on undiagnosed 
illness for Persian Gulf War veterans.  These letters were 
provided to the Veteran prior to the AOJ's initial denial of his 
claim.

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file 
contains the Veteran's service treatment records, VA treatment 
records and a transcript of the November 2004 RO hearing.  

The Board observes that the Veteran was provided with a general 
VA examination in June 2002 and a January 2010 VA examination.  
After obtaining an oral history from the Veteran and evaluating 
the Veteran's lungs, both examiners did not provide the Veteran 
with a diagnosis of chronic bronchitis or any long disorder.  
Accordingly, the Board finds that the June 2002 and January 2010 
VA examinations are adequate for rating purposes.  

As noted above, this claim was previously remanded in January 
2009 in order to associate with the claims file VA treatment 
records from the Indianapolis VA Medical Center from February 
1993 to December 1997, to contact the Veteran to ascertain 
whether the Veteran underwent a Southwest Demobilization / 
Redeployment Medical evaluation and to obtain an undiagnosed 
illness examination.   Treatment records from the Indianapolis VA 
Medical Center from February 1993 to December 1997 have been 
associated with record.  The RO sent a letter to the Veteran in 
March 2009 regarding whether he was provided with a Southwest 
Demobilization / Redeployment Medical evaluation.  The Veteran 
did not respond to the letter.  Furthermore, a VA treatment 
record dated in August 1994 indicates that the Veteran reported 
that he did not have a Persian Gulf Registry examination.  The 
Veteran was also provided with a VA examination for undiagnosed 
illnesses in January 2010.  Accordingly, the Board finds that 
there has been substantial compliance with the January 2009 
remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In addition, there is no indication in the file that there are 
additional relevant records available that have not yet been 
obtained.  Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).  For the showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is 
based on an analysis of all the evidence of record and evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson element is through a demonstration 
of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 
3.303(b).  

Headaches

The Veteran contends that his current headaches are related to 
active military service.  Specifically, he testified that he has 
had recurrent migraine-type headaches since serving in Saudi 
Arabia as part of Desert Storm.  See November 2004 RO Hearing 
Transcript at 51. 

As noted above, in assessing the Veteran's service connection 
claim for a chronic headache disorder, the Board must determine 
whether the Veteran has a current diagnosis of the claimed 
disability.  A November 2006 treatment record reveals that the 
Veteran has been diagnosed with three different types of 
headaches: migraine headaches, tension headaches and occipital 
neuralgia.  Thus, the evidence shows that the Veteran has a 
current diagnosis of a headache disorder.

A review of the Veteran's service treatment records shows that 
the Veteran complained of headaches, vomiting and diarrhea in 
December 1992.  The clinician diagnosed the Veteran with a viral 
infection.  There is no evidence of treatment for or a diagnosis 
of a chronic headache disorder to include migraine headaches, 
tension headaches or occipital neuralgia.  Post-service treatment 
records reveal that the Veteran first complained of or sought 
treatment for headaches after military service in 1994.  

Nonetheless, the Veteran testified that he started having severe 
migraine-type headaches while he was stationed in Saudi Arabia. 
The Veteran is competent to report experiencing symptoms of 
headache.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Furthermore, the Board concludes that the Veteran's statements 
are credible as there is nothing in the record that contradicts 
his assertions.   

The Board observes that the Veteran was not provided with a VA 
examination and there is no other medical opinion of record that 
asserts the Veteran's chronic headaches are related to military 
service.  Nonetheless, the Veteran may also establish the third 
Hickson element by demonstrating continuity of symptomatology.  
The Veteran asserts the onset of migraine type headaches occurred 
during his active military service and he has had chronic 
headaches ever since military service.  The Veteran is competent 
to report continuity of symptomatology with respect headaches.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (veteran 
is competent to report continuous symptoms after service).  In 
addition, a review of the record shows that the Veteran has been 
consistent in reporting that his headache symptoms began during 
his deployment in Saudi Arabia and he has had chronic headaches 
ever since discharge from service.  There is nothing in the 
claims that indicates the Veteran's lay statements with respect 
to continuity of symptomatology are not credible.  

Based on the foregoing, the evidence of record reveals that the 
Veteran provided credible evidence of post-service continuity of 
the same symptomatology shown in service and evidence that 
indicates the present chronic headache disorder is related to 
such symptomatology.  Savage, 10 Vet. App. at 496-97.  
Accordingly, the evidence is in relative equipoise with respect 
to whether the Veteran's current headaches were incurred during 
active military service.  Therefore, the claim of entitlement to 
service connection for a chronic headache disorder is warranted.

Chronic Bronchitis

The Veteran contends that he has a lung disorder, chronic 
bronchitis that is related to his active military service.  He 
testified at the November 2004 RO hearing that after serving in 
the Persian Gulf he has had increased problems with chronic 
bronchitis.  He asserts that he has chronic bronchitis 
approximately two to three times a year.  

A service treatment record dated in October 1991 reveals that the 
Veteran sought treatment for a sore throat and productive cough.  
He was diagnosed with early bronchitis.  There is no evidence in 
the Veteran's service treatment records that indicate he was 
treated more than once for bronchitis or that he was diagnosed 
with chronic bronchitis.  Furthermore, the Veteran's separation 
examination dated in October 1992 shows that the Veteran denied 
having chronic or frequent colds, sinusitis, hay fever, 
tuberculosis, asthma, shortness of breath, pain or pressure in 
chest or chronic cough.  The physician evaluated the Veteran's 
lungs and chest as normal.  

The competent evidence of record shows that the Veteran does not 
have a current diagnosis of chronic bronchitis or any other lung 
disorder.  In this regard, a June 2002 X-ray of the Veteran's 
chest reveals that the mediastinum was unremarkable and there was 
no evidence of atelectasis, air space disease or pleural 
effusion.  There were multiple calcified granulomata noted in 
both lungs consistent with prior granulomatous disease.  There 
was no evidence of active pulmonary disease.  In May 2003, the 
Veteran complained of dyspnea, productive cough and fever.  X-
rays of the Veteran's chest revealed clear lungs, sharp 
costophrenic angles and granulomas at the right lung.  The 
impression was no significant findings.  However, the physician 
diagnosed the Veteran with bronchitis.  The Veteran sought 
treatment for cough productive of green sputum, sore throat, 
pleuritic chest pain, ear ache and decreased appetite in January 
2004.  He reported that he believed that it was bronchitis and he 
has had these symptoms every three months.  The physician 
diagnosed the Veteran with acute bronchitis in a smoker.  The VA 
treatment records reveal that the Veteran complained of shortness 
of breath and chest pain in February 2004.  X-rays of the 
Veteran's chest revealed that the lungs and pleura were clear 
with no areas of focal consolidation or obvious pneumonia.  A 
January 2010 VA examination, which included a chest X-ray, 
revealed normal mediastinal countour and pulmonary vasculature.  
There was evidence of prior granulmoatous disease.  There was no 
evidence of focal airspace consolidation, larger pleural effusion 
or pneumothorax.  The examiner's impression was no acute 
pulmonary findings.   

The Board notes that chronic bronchitis is not necessarily the 
same thing as recurrent acute bronchitis.  Chronic bronchitis is 
defined as "a type of chronic obstructive pulmonary disease in 
which there is bronchial irritation with increased secretions and 
a productive cough for at least three months, two years in 
succession."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 256 (31st 
Ed. 2007).  Although the Veteran has sought treatment for 
symptoms of cough with phlegm, chest pain and fever on 
approximately four different occasions between 2002 and 2004, the 
evidence of record shows that the Veteran has not been diagnosed 
with chronic bronchitis or any other lung disorder.  Furthermore, 
the Veteran has never asserted that he has had symptoms of 
productive cough for at least three months, two years in 
succession.  Based on the foregoing, the medical evidence of 
record does not show that the Veteran has a chronic lung disorder 
to include chronic bronchitis.  

The only evidence of record supporting a finding of a current 
diagnosis of a chronic lung disorder to include chronic 
bronchitis consists of lay statements from the Veteran.  Lay 
persons can provide an eyewitness account of a veteran's 
observable symptoms. Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  In this case, the Veteran is competent to report 
symptoms of chest pain and productive cough.  Nonetheless, he is 
not competent to report that he has a specific diagnosis of 
chronic bronchitis, because that assessment does not involve a 
simple diagnosis. Therefore, the Veteran's statements that he has 
chronic bronchitis have no probative value because he is not 
competent to offer medical opinions as to specific diagnoses that 
require special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

As the  Veteran's service personnel records show that the Veteran 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War between December 1990 and May 1991, the Board 
has also considered whether the Veteran is entitlement to service 
connection under 38 C.F.R. § 3.317 for a undiagnosed illness or a 
medically unexplained chronic multi symptom illness.  See 38 
C.F.R. § 3.317(a)(1)).  An undiagnosed illness is defined as a 
condition that by history, physical examination and laboratory 
tests cannot be attributed to a known clinical diagnosis.  There 
is no requirement that there be competent evidence of a nexus 
between the claimed illness and service for claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for 
direct service connection.  Gutierrez v. Principi, 19 Vet. App. 
at 8-9.  A medically unexplained chronic multi symptom illnesses 
is one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that the 
Secretary determines meets the criteria in paragraph (a)(2)(ii) 
of this section for a medically unexplained chronic multi symptom 
illness.  Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 
 
In this case, the evidence of record shows that the Veteran does 
not have an undiagnosed illness or chronic multisymptoms illness.  
The Board observes when the Veteran complained of a lung problem 
to include sore throat and productive cough during military 
service, he was diagnosed with early bronchitis.  Furthermore, 
post service treatment records reveal that the Veteran was 
provided with a diagnosis of bronchitis when he sought treatment 
for cough productive of green or yellow phlegm, sore throat, 
fever and earache.  See VA treatment records dated in May 2003 
and January 2004.  

In conclusion, the Board finds that the preponderance of the 
evidence shows that the Veteran does not have a current diagnosis 
of chronic bronchitis or any other chronic lung disease or 
disability.  In order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of diagnosis 
of a chronic lung disorder, service connection may not be granted 
for the claimed disability.  See also Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  Thus, service connection for a chronic 
lung disorder to include chronic bronchitis is not warranted.  


ORDER

1.  Entitlement to service connection for a chronic headache 
disorder is granted. 

2.  Entitlement to service connection for a lung disorder is 
denied.


REMAND

Unfortunately, after a review of the record, the Board concludes 
that further development is necessary prior to adjudicating the 
remaining issues on appeal.  

The Veteran contends that his current digestive disorder is 
related to his military service.  A May 2002 VA examination 
provided a diagnosis of gastroesophageal reflux disease.  The 
Veteran's service treatment records shows that he complained of 
digestive problems in service and he was diagnosed with 
gastroenteritis and possible gastritis.  The Veteran asserts that 
he has had recurring digestive problems since discharge from 
military service.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Based on the foregoing, the Board 
concludes that a VA examination and opinion is necessary in order 
to adjudicate the Veteran's service connection claim for a 
digestive disorder because the current evidence is not sufficient 
upon which to base a final decision.  

With respect to the Veteran's service connection claim for a skin 
disorder, the Veteran was provided with a VA examination in 
January 2010.  The examiner noted that the Veteran did not have 
any skin abnormalities on examination.  The Board observes that 
the examiner did not address the issue of whether the Veteran's 
symptoms of a skin rash (or hives) are a diagnosed disorder or 
related to an undiagnosed illness as requested in the January 
2009 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders).   Furthermore, the Board notes that during the RO 
hearing, the Veteran testified that he had hives in service and 
he has had recurring hives on his back since service.  See RO 
Hearing Transcript at 9.  The Veteran is competent to report 
observable symptoms of a skin disorder, such as itching and 
blisters or hives on the skin.  See McCartt v. West, 12 Vet. App. 
164, 167 (1999).  An October 1991service treatment record reveals 
that the Veteran was treated for hives in service.  Accordingly, 
the Board finds that the Veteran should be provided with another 
VA examination.  

Regarding the Veteran's service connection claims for a prostate 
disorder and bilateral inguinal hernia, the evidence shows that 
the Veteran was diagnosed with bilateral inguinal hernia within 
three months after discharge from military service and he was 
diagnosed with chronic prostatitis approximately a year and a 
half after military service.  The Veteran reported that he had 
symptoms of bilateral inguinal hernia and prostatitis during 
service to include pain in the inguinal region, pain on urination 
and dysuria.  Thus, there is evidence of record that indicates 
the Veteran's bilateral inguinal hernia and chronic prostatitis 
may be related to active military service.  Furthermore, the 
Board observes that the Veteran was provided with a VA 
examination in June 2002 that evaluated the Veteran's bilateral 
inguinal hernia and chronic prostatitis.  However, the examiner 
did not provide an opinion on whether those disorders were 
related to the Veteran's military service.  Based on the 
foregoing, the Board finds that the Veteran should be provided 
with a nexus opinion.  

As the nerve damage claim is claimed as secondary to the 
bilateral inguinal hernia issue being remanded, the Board finds 
the claims are inextricably intertwined.  As such, the Board will 
defer action on the issue of entitlement to service connection 
for nerve damage until after the issue of entitlement to service 
for bilateral inguinal hernia has been adjudicated.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both issues 
have been considered). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination to 
determine the identity and etiology of any 
digestive disorder that may be present.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examiner should 
indicate that the claims folder was reviewed 
in connection with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer an opinion with 
respect to whether GERD or any other 
digestive disorder found on examination is 
at least as likely as not (i.e., a fifty 
percent or greater probability) 
etiologically related to the Veteran's 
active military service.  The examiner 
should provide a complete rationale for all 
conclusions reached.

2.	Schedule the Veteran for a VA examination to 
determine the identity and etiology of any 
skin disorder that may be present.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examiner should 
indicate that the claims folder was reviewed 
in connection with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer an opinion with 
respect to whether the Veteran's skin 
rash/hives or any other skin disorder found 
on examination is at least as likely as not 
(i.e., a fifty percent or greater 
probability) etiologically related to the 
Veteran's active military service.  If the 
examiner determines that any skin disorder 
found on examination is not due to a known 
diagnosis, the examiner should so specify 
and state whether it is a chronic condition 
that is attributable to an undiagnosed 
illness.  The examiner should provide a 
complete rationale for all conclusions 
reached and the examiner should address the 
Veteran's lay statements of a skin disorder. 

3.	Provide the Veteran with a VA opinion to 
determine the etiology of the Veteran's 
bilateral inguinal hernia.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for review, 
and the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer an 
opinion with respect to whether the 
Veteran's bilateral inguinal hernia is at 
least as likely as not (i.e., a fifty 
percent or greater probability) 
etiologically related to the Veteran's 
active military service.  The examiner 
should provide a complete rationale for all 
conclusions reached.  As part of the 
examiner's rationale, he or she should 
address the Veteran's lay statements 
regarding the onset of the symptoms of his 
bilateral inguinal hernia during service.

4.	Provide the Veteran with a VA opinion to 
determine the etiology of the Veteran's 
prostate disorder.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for review, 
and the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer an 
opinion with respect to whether the 
Veteran's prostate disorder is at least as 
likely as not (i.e., a fifty percent or 
greater probability) etiologically related 
to the Veteran's active military service.  
The examiner should provide a complete 
rationale for all conclusions reached.  As 
part of the examiner's rationale, he or she 
should address the Veteran's lay statements 
regarding the onset of the symptoms of his 
chronic prostatitis during service.

5.	Upon completion of the foregoing, 
readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral inguinal hernia, nerve damage 
secondary to bilateral inguinal hernia, a 
prostate disorder, a digestive disorder and 
a skin disorder, based on a review of the 
entire evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental statement 
of the case and the opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


